           Case 1:20-cr-00098-SPW Document 45 Filed 09/21/21 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                              BILLINGS DIVISION


 UNITED STATES OF AMERICA,                     CR 20-98-BLG-SPW-2


                          Plaintiff,
                                               PRELIMINARY ORDER OF
             vs.                               FORFEITURE


 LATISHA MARVALA WEST,

                          Defendant.




      WHEREAS,in the indictment in the above case, the United States sought

forfeiture of property ofthe above-captioned person, pursuant to 18 U.S.C. §

924(d), any firearms and ammunition involved in any knowing violation of said

offense;

      AND WHEREAS,on August 30, 2021,the defendant entered a plea of

guilty to the sole count ofthe indictment, which charged her with prohibited

person in possession of a firearm in violation of 18 U.S.C.§ 922(g)(1);

      AND WHEREAS,the indictment contained a forfeiture allegation that

stated that as a result ofthe offense charged in the indictment, the defendant shall

forfeit the following property:
Case 1:20-cr-00098-SPW Document 45 Filed 09/21/21 Page 2 of 3
Case 1:20-cr-00098-SPW Document 45 Filed 09/21/21 Page 3 of 3
